Citation Nr: 0016525	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed arthritis of 
multiple joints.  




REPRESENTATION

Appellant represented by:	The American Legion









WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
RO.  

In September 1999, the Board granted service connection for 
residuals of frozen feet and remanded the issue of service 
connection for claimed arthritis of multiple joints for 
additional development of the record.  



FINDING OF FACT

The veteran's claim of service connection for claimed 
arthritis of multiple joints is plausible and capable of 
substantiation.  





CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for arthritis of multiple joints.  
38 U.S.C.A. §§ 1110, 1154(b), 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In cases where a "combat" veteran claims service connection 
for injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d) (1998), are to be applied.  In pertinent 
part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of 
service connection," even if no 
official record of such incurrence 
exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.  

In this case, the Board finds that the veteran, a combat 
veteran, has proffered satisfactory lay evidence of service 
incurrence of cold injury and that this evidence is 
consistent with the circumstances, conditions and hardships 
of his combat service in Korea.  The Board finds that the lay 
evidence is credible.  

Consequently, as the veteran has satisfied both of these 
inquiries mandated by the statute, a factual presumption 
arises that the alleged injury is service connected.  Id.  In 
addition, the medical evidence shows that the veteran has 
degenerative joint disease of several joints.  

Regarding the issue of nexus, the Board notes that several 
pertinent VA documents have been associated with the claims 
folder.  Of particular interest are a January 1993 training 
letter from the Director of Compensation and Pension Service 
and a Cold Injury teleconference script from VA's Chief 
Public Health and Environmental Hazards Officer.  It was 
recognized that veteran's who are service-connected for cold 
injury face an increased risk for developing arthritis.  

In light of the veteran's credible assertions regarding his 
exposure to cold temperatures during his combat service in 
Korea Conflict and the VA documentary evidence indicating a 
possible association between cold injury and arthritis, the 
Board finds that the claim of service connection for 
arthritis of multiple joints is well grounded.  







ORDER

As the claim of service connection for claimed arthritis of 
multiple joints is well grounded, the appeal to this extent 
is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

As the veteran has submitted a well-grounded claim, VA's duty 
to assist requires that he be afforded an examination to 
determine the etiology of his arthritis of multiple joints.  

The Board notes in this regard that it is not clear whether 
any previous VA examiner had an opportunity to review the 
recently received material concerning cold injuries.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Any 
pertinent treatment records also should be obtained for the 
purpose of review in connection with the examination.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for arthritis of multiple 
joints since service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
likely etiology of the claimed arthritis 
of multiple joints.  The claims folder 
must be available to, and reviewed by, 
the examiner prior to the requested 
study.  The examiner should elicit a 
detailed history of the extent of the 
veteran's cold injury in service, to 
include the areas of his body which were 
affected.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to the likelihood that the 
veteran has current disability manifested 
by arthritis of multiple joints due to 
any reported cold injury he suffered in 
service.  In doing so, the examiner 
should review the letters from the 
Director Compensation and Pension Service 
and the Associate Deputy Chief Medical 
Director for Clinical Programs as well as 
the Cold Injury teleconference script, 
all of which are associated with the 
claims folder.  A complete rationale must 
be provided for any opinion expressed.  
The examiner's report should be 
associated with the claims folder.  

3.  After undertaking any additional 
necessary development, the RO should 
review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



